Exhibit 21 SUBSIDIARIES OF THE REGISTRANT (as of March 17, 2008) Name of Entity Jurisdiction of Incorporation/Organization DC Financial, LLC Tennessee DG Retail, LLC Tennessee Dolgencorp, Inc. Kentucky Dolgencorp of New York, Inc.(1) Kentucky Dolgencorp of Texas, Inc.(1) Kentucky DG Transportation, Inc.(1) Tennessee DG Logistics LLC(2) Tennessee DGC Properties LLC(3) Delaware South Boston Holdings, Inc.(1) Delaware Sun-Dollar, L.P.(4) California South Boston FF&E, LLC(5) Delaware DG Promotions, Inc. [formerly known as Nations Title Company, Inc.] Tennessee Ashley River Insurance Company, Inc. South Carolina Dollar General Investment, Inc. Delaware Dollar General Merchandising, Inc. [formerly known as Lonestar Administrative Services, Inc.] Tennessee DGC Holdings, LLC Delaware Dollar General Global Sourcing Limited(6) Hong Kong Dollar General Literacy Foundation(7) Tennessee Dollar General Partners(8) Kentucky DGC Properties of Kentucky, LLC(9) Delaware Retail Risk Solutions, LLC Tennessee (1) A wholly-owned subsidiary of Dolgencorp, Inc. (2) A limited liability company in which DG Transportation, Inc. is the sole member. (3) A limited liability company in which Dolgencorp, Inc. is the sole member. (4) A limited partnership in which the general partner is South Boston Holdings, Inc. and the limited partner is Dolgencorp, Inc. (5) A limited liability company in which Sun-Dollar, L.P. is the sole member. (6) Held 99.9% by Dollar General Corporation and 0.1% by DGC Holdings, LLC. (7) A nonprofit, public benefit membership corporation in which Dollar General Corporation is the sole member. (8) A general partnership in which the general partners are Dollar General Corporation and Dollar General Merchandising, Inc. (9) A limited liability company in which Dollar General Partners is the sole member.
